



Exhibit 10.3




CLECO CORPORATE HOLDINGS LLC
RETENTION BONUS AGREEMENT
THIS RETENTION BONUS AGREEMENT (the “Agreement”) entered into as of December 21,
2017, by and between Cleco Corporate Holdings LLC and Cleco Group LLC and Cleco
Power LLC (collectively, the “Company”) and Terry Taylor (“Executive”).
The Board of Directors of the Company has determined that it is appropriate to
award a retention bonus to Executive whose continued service is particularly
important to the welfare of the Company and whose service through the Retention
Date (as defined below) is important to allow the Company to smoothly transition
to a new Chief Financial Officer (“CFO”) to succeed Executive (the “CFO
Transition”).
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
Retention Bonus
1.Eligibility for Retention Bonus. Subject to the terms of this Agreement,
Executive shall receive a retention bonus (the “Retention Bonus”) if Executive
remains a full-time employee of the Company in good standing through December
31, 2018 (the “Retention Date”). The term “Company” shall include any subsidiary
of the Company that employs Executive. To remain an employee in good standing,
Executive must complete any responsibilities reasonably assigned by the Chief
Executive Officer and the successor CFO and assist in the following: (i) the CFO
transition, (ii) strategic initiative rollouts, (iii) the Company’s 2020 rate
case, (iv) regulatory and Federal and state securities’ requirements, (v)
mentorship of high potential employees, and (vi) other Company strategic and
financial administrative matters.


(a)Amount of Retention Bonus. The Retention Bonus shall be $250,000. The
Retention Bonus will be paid in a lump sum cash payment on the Retention Date.


Long-Term Incentive Plan Award
2.Subject to the terms of this Agreement and the 2017 Long-Term Incentive
Compensation Plan (the “Plan”), Executive shall be eligible to receive
Executive’s outstanding long-term incentive plan awards under the Plan (the
“LTIP Award,” together with the Retention Bonus, the “Retention Payments”) as
follows: If Executive remains a full-time employee in good standing through the
Retention Date, for purposes of the LTIP, Executive shall be treated as
continuing to be employed through the end of the 2017-2019 and 2018-2020 Plan
performance cycles (the “Performance Periods”), and, therefore, Executive shall
be paid Executive’s full, rather than pro rata, outstanding awards under the
Plan in an amount based on the actual performance of the Company through the end
of the Performance Periods. For the avoidance of doubt, assuming Executive
remains a full-time employee in good standing through the Retention Date and
assuming target performance by the Company, Executive shall earn and be paid an


1

--------------------------------------------------------------------------------





additional $275,000 over that otherwise due under the standard terms of the
Plan, so that Retention Payments in total would equal $525,000. Payment of the
LTIP Award, if any, will be made at the time such payments are made to other
employees participating in the Plan.


Termination of Employment
3.If Executive is terminated by the Company for Cause (as defined in the Plan)
or if Executive voluntarily resigns before the Retention Date, then Executive
shall not receive any Retention Payments.


4.If Executive is terminated by the Company without Cause or Executive’s
employment terminates due to Executive’s death or Disability (as defined in the
Plan), the Company shall pay Executive (or Executive’s estate) the full amount
of the Retention Payments. The Company shall pay the Retention Bonus following
Executive’s termination of employment in a lump sum cash payment as soon as
administratively practical following Executive’s termination date and shall pay
the LTIP Award payments at the time such payments are made to other employees
participating in the Plan.


5.Release. Any payment of the Retention Payments after Executive’s termination
of employment shall be conditioned on Executive’s executing and not revoking a
written release upon such termination, substantially in the form attached hereto
as Exhibit A (the “Release”), of any and all claims against the Company and all
related parties with respect to all matters arising out of Executive’s
employment by the Company, or the termination thereof (other than claims based
upon any entitlements under the terms of this Agreement or entitlements under
any plans or programs of the Company under which Executive is due a benefit).


6.No effect on Retirement Benefits or Entitlements. None of the Retention
Payments shall affect, or be taken into account for, Executive’s benefits or
entitlements under any plans or programs of the Company under which Executive is
due a benefit, including, but not limited to, the Company’s Supplemental
Executive Retirement Plan or the Company’s Pension Plan.


Restrictive Covenants
7.In exchange for the Retention Payments to be paid to Executive under Sections
1 and 2, if any:


(a)Confidential Information. Executive recognizes and acknowledges that she has
and will continue to possess confidential, proprietary, non-public information
concerning the Company, whether or not deemed a “trade secret” under applicable
law, which may include, without limitation: (a) books and records relating to
operations, finance, accounting, personnel and management; (b) cost, price, rate
and volume data, future price, rate and trading plans, and test data; (c)
product and plant design and development; (d) records, computer software,
customer lists, information obtained on competitors, and sales tactics; (e)
business plans, financial projections and supporting assumptions and action
plans; and (f) various other non-public trade or business


2

--------------------------------------------------------------------------------





information, including strategic business opportunities, marketing, business
diversification and expansion plans, acquisitions, dispositions, methods and
processes, financial data and the like (collectively, the “Confidential
Information”). Executive agrees that she will not, at any time, make any
independent use or disclosure of the Confidential Information, provided that
nothing contained herein shall prohibit the use and disclosure of Confidential
Information: (x) with the prior written consent of the Company; (y) to the
extent required by law or by legal process, provided that Executive shall
furnish to the Company not less than five business days prior to such
disclosure, or such shorter period as may be necessitated by facts and
circumstances, written notice of such law or process, including a copy of all
relevant documents, and shall cooperate with the Company to object to such
disclosure or to place such disclosure under seal; or (z) if and to the extent
such information shall have become public information, other than on account of
Executive’s breach of this covenant.


(b)Non-Solicitation of Employees. Executive agrees that during the Restricted
Period (as defined below), she shall not, directly or indirectly, whether for
her own benefit or on behalf of another, or to the Company’s detriment, hire or
offer to hire, or cause any person to hire or offer to hire, any officer,
employee, manager, or director of the Company, or persuade, or attempt to
persuade, any such officer, employee, manager or director to discontinue any
relationship with the Company; provided that general advertisements and/or
contacts by third-party recruiters that are not initiated, directly or
indirectly, by Executive shall not be deemed a breach hereof. Parties and
individuals who ceased employment with the Company within the six-month period
preceding the occurrence of a solicitation prohibited hereunder shall be
included.


(c)Business Reputation. Executive agrees that she shall refrain from performing
any act, engaging in any conduct or course of conduct or making or publishing an
adverse, untrue or misleading statement which has, or may reasonably have, the
effect of demeaning the name or business reputation of the Company or which
adversely affects, or may be reasonably expected to adversely affect, the best
interests, economic or otherwise, of the Company, except to the extent such
statement or conduct may be required by law or legal process.


(d)Non-Solicitation of Customers. Executive agrees that during the Restricted
Period, Executive shall not, directly or indirectly, for Executive’s own
benefit, on behalf of another, or to the detriment of the Company, solicit for
any business purpose, divert, or attempt to solicit for any business purpose or
attempt to divert, any customer of the Company; provided that this restriction
on solicitation shall apply only to any customer located or doing business in
the Restricted Area or who is otherwise named by the Company on an exhibit
hereto.


(e)Non-Competition. Executive agrees that during the Restricted Period,
Executive shall not carry on or engage in, whether directly or indirectly, and
whether as a director, officer, employee, partner, contractor, consultant, agent
or other advisor, a business that competes with the Company’s Business (as
defined below); provided that nothing contained herein shall prevent Executive
from acquiring or holding less than 2% of the equity securities of a
publicly-traded company that is engaged in the


3

--------------------------------------------------------------------------------





Company’s Business. The foregoing covenant shall apply only to activities
carried on in or related to the Restricted Area.


(f)Reports to Government Entities. Nothing in this Agreement shall prohibit or
restrict the Executive from initiating communications directly with, responding
to any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. The Executive
does not need the prior authorization of the Company to engage in such
communications, respond to such inquiries, provide confidential information or
documents to the Regulators, or make any such reports or disclosures to the
Regulators. The Executive is not required to notify the Company that the
Executive has engaged in such communications with the Regulators. If the
Executive is required by law to disclose Proprietary Information, other than to
Regulators as described above, the Executive shall give prompt written notice to
the Company so as to permit the Company to protect its interests in
confidentiality to the extent possible. Federal law provides criminal and civil
immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.


(g)Inventions Assignment. The Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, reports, and all similar
or related information which relates to the Company’s or its Affiliates’ actual
or anticipated business, research and development or existing or future products
or services and which are conceived, developed or made by Executive while
employed by the Company (“Work Product”) belong to the Company. The Executive
will promptly disclose such Work Product to the Board and perform all actions
reasonably requested by the Board (whether during or after the Term) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorneys and other instruments). If requested
by the Company, the Executive agrees to execute any inventions assignment and
confidentiality agreement that is required to be signed by Company employees
generally.


(h)Return of Company Property. Upon termination of the Executive’s employment
with the Company for any reason, and at any earlier time the Company requests,
the Executive will deliver to the person designated by the Company all originals
and copies of all documents and property of the Company or an Affiliate that is
in the Executive’s possession, under the Executive’s control or to which the
Executive may have access. The Executive will not reproduce or appropriate for
the Executive’s own use, or for the use of others, any property, Proprietary
Information or Work Product.




4

--------------------------------------------------------------------------------





Definitions
8.The term “Company’s Business” shall mean the regulated electric utility
business conducted within the State of Louisiana and the State of Mississippi
and the ownership and operation of merchant power facilities.


9.The term “Restricted Area” shall mean the State of Louisiana, Parishes of
Acadia, Allen, Avoyelles, Beauregard, Calcasieu, Catahoula, DeSoto, Evangeline,
Grant, Iberia, Jefferson Davis, Lafayette, Natchitoches, Rapides, Red River,
Sabine, St. Landry, St. Martin, St. Mary, St. Tammany, Vernon, and Washington,
and the State of Mississippi, Counties of Coahoma and Yazoo.


10.The term “Restricted Period” shall mean twenty-four months following
Executive’s cessation of employment with the Company.


Tax Withholding
11.All payments under this Agreement will be made subject to applicable federal,
state and local tax withholding.


Clawback
12.Executive will be required to repay or return to Company the full amount of
any Retention Payments received by Executive if, within the Restricted Period:
(1) Executive breaches any provision of the Restrictive Covenants as described
in Section 7 of this Agreement, or (2) the Company determines, in its sole
discretion, that Executive should have been terminated for Cause. The full
amount of the Retention Payments shall also be subject to any additional
clawback policies now in effect or adopted by the Board from time to time
thereafter for executives generally.
 
No Employment or Altered Compensation Rights
13.This Agreement will not give Executive any right to continued employment with
the Company nor affect Executive’s rights to her regular compensation, including
short or long term incentive compensation, and benefits which will continue to
be subject to the applicable plans in which executive participates. Further,
Executive acknowledges and agrees that the amount of the Retention Payments
shall not be taken into account in determining Executive’s retirement benefits
under the Company’s plans in which Executive participates.


Creditors; Successors
14.None of the rights or benefits under this Agreement shall be subject to the
claims of any of Executive’s creditors, and Executive shall not have the right
to alienate, anticipate, pledge, encumber or assign any of the rights or
benefits under this Agreement. Executive will in all respects be an unsecured
creditor of the Company. This Agreement


5

--------------------------------------------------------------------------------





will be binding on Executive’s heirs, executors and administrators, and on the
successors and assigns of the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, within 15 days of such succession, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.


Compliance With Law
15.This Agreement is intended to comply with the requirements of section 409A of
the Internal Revenue Code or an exemption (specifically, the short term deferral
exemption of section 409A), and shall in all respects be administered in
accordance with section 409A. Distributions may only be made under the Agreement
upon an event and in a manner permitted by section 409A or an exemption. All
payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” under section 409A. For purposes
of section 409A, the right to a series of installment payments shall be treated
as a right to a series of separate payments. In no event may the Executive,
directly or indirectly, designate the calendar year of a payment, and if a
payment that is subject to execution of the Release could be made in more than
one taxable year, based on timing of the execution of the Release, payment shall
be made in the later year.


Termination and Amendment
16.Subject to the provisions in Sections 7 and 12, this Agreement shall
terminate immediately after the Retention Payments are paid or after the Company
determines that no Retention Payments will be paid pursuant to Sections 3 and 5.
This Agreement may be amended only by written agreement between the parties.


Governing Law
17.This Agreement shall be governed by and interpreted under the laws of
Louisiana without giving effect to any conflict of laws provisions.


[Signature page follows]




6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.


CLECO CORPORATE HOLDINGS LLC
 
 
By:
/s/ Anthony Bunting
Name:
Anthony Bunting
Title:
Chief Administrative Officer
 
 
 
 
 
/s/ Terry L. Taylor
Executive
 
 























7

--------------------------------------------------------------------------------









Exhibit A


CLECO CORPORATE HOLDINGS LLC
BASIC WAIVER, RELEASE AND COVENANTS AGREEMENT


Name of Executive:
Terry L. Taylor                             

Date of Delivery:
________, 2018                                



THIS BASIC WAIVER, RELEASE AND COVENANTS AGREEMENT (the “Waiver”) is made and
delivered by the executive named above (“Executive”) in consideration and as a
condition of the receipt of payments set forth under the Retention Bonus
Agreement and to which this Waiver is attached, the adequacy of which
consideration is hereby expressly acknowledged by Executive.


1.    WAIVER AND RELEASE:


1.1    Claims Released. Executive, on her own behalf and on behalf of
Executive’s heirs, successors and assigns, hereby releases and discharges the
Company (as defined in the Retention Bonus Agreement) and its Affiliates (as
defined in the Severance Plan), and their respective past, present, or future
parents, subsidiaries and affiliates, equity owners, both direct and indirect,
and their affiliates, regardless of the form of entity in which maintained,
shareholders, officers, directors, managers, members, partners, owners, agents,
trustees, administrators, insurers, attorneys, employees, and employee benefit
plans or funds and their fiduciaries, including any predecessors, successors
and/or assigns thereto (collectively, the “Protected Parties”) from any and all
claims, demands, causes of action and liabilities of any kind (including
attorneys’ fees and costs), whether based in law or equity, whether contractual
or based in common or statutory law, including federal, state, and local laws,
whether known or unknown, which Executive had, may now have, or hereafter may
have, against the Protected Parties based upon facts occurring up to and
including the date of the execution of this Waiver, other than the claims
retained as provided in Section 1.2 hereof. Without limiting the generality of
the foregoing, Executive hereby specifically releases and discharges the
Protected Parties from:


a.     Any and all claims relating to Executive’s employment by the Company,
including the termination thereof, the terms and conditions of such employment,
employee benefits and compensation related to such employment, and/or any of the
events relating, directly or indirectly, to or surrounding Executive’s
termination, including but not limited to claims for discriminatory, wrongful or
retaliatory discharge, breach of contract, tort, defamation, slander, and
emotional distress; and


b.     Any and all claims of discrimination, harassment, whistle blowing or
retaliation in connection with Executive’s employment, and the termination
thereof, whether arising under federal, state or local law, including, without
limitation, all claims


8

--------------------------------------------------------------------------------





arising under Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the
Reconstruction Era Civil Rights Act of 1866, 42 USC §§ 1981-86, as amended, the
Rehabilitation Act of 1973, the Equal Pay Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act of 1974, as amended, the
Sarbanes-Oxley Act of 2002, and, to the extent applicable to Executive, the Age
Discrimination in Employment Act of 1967, as amended, and the Older Workers’
Benefit Protection Act of 1990, as amended.


c.    To the fullest extent permitted by law, Executive agrees that she will not
now or at any time in the future pursue any charge, claim, or action of any
kind, nature and character whatsoever against any of the Protected Parties, or
cause or knowingly permit any such charge, claim or action to be pursued, in any
federal, state or municipal court, administrative agency, arbitral forum, or
other tribunal, arising out of any of the matters covered by this Section 1.1.
Executive further agrees that she will not pursue, join, participate, encourage,
or directly or indirectly assist in the pursuit of any legal claims against the
Protected Parties, whether the claims are brought on her own behalf or on behalf
of any other person or entity.  Nothing in this subsection shall prohibit
Executive from: (1) providing truthful testimony in response to a subpoena or
other compulsory legal process, and/or (2) filing a charge or complaint with a
government agency such as the Equal Employment Opportunity Commission, the
National Labor Relations Board or applicable state anti-discrimination agency. 


1.2    Claims Retained. Notwithstanding the generality of the foregoing Section
1.1, Executive does not waive or release any right or claim: (a) arising after
the date on which Executive executes this Waiver; (b) ordinary claims for
benefits accrued and vested or those benefits due following the date her
employment with the Company terminates under any benefit plan subject to the
Employee Retirement Income Security Act of 1974, as amended, or other benefit
plan or arrangement sponsored and maintained by the Protected Parties, other
than the Severance Plan, or as specifically set forth herein or in the Retention
Bonus Agreement; (c) amounts payable to her under the terms of the Retention
Bonus Agreement; (d) any claim for compensation due under applicable law that
cannot be waived as a matter of public policy; (e) any right to indemnification
that Executive may possess as a former director, manager, officer or employee of
any of the Protected Parties to the fullest extent provided under the
indemnification and insurance arrangements or governing documents of such
parties or applicable law; and (f) any other right or benefit required by law to
be provided that cannot be waived as a matter of public policy.


1.3    Charges. Nothing contained herein shall be deemed to prevent Executive
from filing a charge or complaint, including a challenge to the validity of
Section 1.1 of this Waiver, with the Equal Employment Opportunity Commission
(“EEOC”) or from participating in any investigation or proceeding conducted by
the EEOC; provided that Executive understands and agrees that she shall not be
entitled to participate in or receive any damages or other type or form of award
relating to any event that occurred prior to her execution of this Waiver as a
consequence thereof.




9

--------------------------------------------------------------------------------





2.    GENERAL PROVISIONS:


2.1    Arbitration. In addition to the Company’s equitable remedies provided
under the Retention Bonus Agreement, which need not be resolved by arbitration,
in the event that any legal dispute arises in connection with, relating to, or
concerning this Waiver or Retention Bonus Agreement, or in the event of any
claim for breach or violation of any provision of this Waiver or Retention Bonus
Agreement, Executive agrees that such dispute or claim will be resolved by
arbitration. Any such arbitration proceeding shall be conducted in accordance
with the rules of the American Arbitration Association (“AAA”) governing
employment disputes. Any such dispute or claim will be presented to a single
arbitrator selected by mutual agreement of Executive and the Companies (or the
arbitrator will be selected in accordance with the rules of the AAA). All
determinations of the arbitrator will be final and binding upon Executive and
the Companies. Except as provided in Section 2.9 hereof, each party to the
arbitration proceeding will bear its own fees and costs in connection with such
arbitration proceedings, and the costs and expenses of the arbitrator will be
divided evenly between such parties. The venue for any arbitration proceeding
and for any judicial proceeding related to this arbitration provision, including
a judicial proceeding to enforce this provision, will be in Pineville,
Louisiana.


2.2    Entire Agreement. This Waiver and the Retention Bonus Agreement
constitute the final and complete understanding and agreement hereto with
respect to the subject matter hereof, and there are no other agreements,
understandings, restrictions, representations or warranties among Executive and
the Company other than those set forth herein; provided that Executive shall
remain bound to any confidentiality provisions contained in any handbook, policy
or separate agreement with the Company or its Affiliates, and Executive shall
further be bound by the terms of any additional agreement entered into as a
condition of payment under the Severance Plan.


2.3    Amendment. This Waiver may be amended or modified at any time in any or
all respects, but only by an instrument in writing executed by Executive and the
Company.


2.4    Choice of Law. The validity of this Waiver and the Retention Bonus
Agreement, the construction of its terms, and the determination of the rights
and obligations of Executive hereunder shall be governed by and construed in
accordance with the internal laws of the State of Louisiana applicable to
contracts made to be performed wholly within such state, without regard to the
choice of law provisions thereof.


2.5    Notices. All notices and other communications under this Waiver must be
in writing and will be deemed to have been duly given when (a) delivered by
hand, (b) sent by a nationally recognized overnight delivery service (receipt
requested), or (c) when received by the addressee, if sent first class mail,
postage prepaid, in each case as follows:


10

--------------------------------------------------------------------------------







If to Executive:        Addressed to Executive
Most Recent Address on File with the Companies


If to the Companies:    Cleco Corporate Holdings LLC
2030 Donahue Ferry Road
Pineville, LA 71360
Attention: General Counsel
    
or to such other address as Executive or the Company, as the case may be, may
designate by notice to the other.


2.6    Successors and Assigns. The Retention Bonus Agreement and Waiver will
inure to the benefit of, and be binding upon the Company, its successors and
assigns, including, without limitation, any person, partnership, company,
corporation or other entity that may acquire substantially all of the Company’s
assets or businesses or with or into which the Company may be liquidated,
consolidated, merged or otherwise combined. The Retention Bonus Agreement and
Waiver will be binding upon Executive, her heirs, estate, legatees and legal
representatives.


2.7    Waiver. The failure of the Company to insist in any one or more instances
upon performance of any terms or conditions of this Waiver will not be construed
as a waiver of future performance of any such term, covenant, or condition and
the obligations of either party with respect to such term, covenant or condition
will continue in full force and effect.


2.8    Restrictive Covenants. Executive acknowledges and agrees that nothing in
this Waiver affects or alters Executive’s obligations under Section 7 of the
Retention Bonus Agreement, and Executive acknowledges that the provisions of
that Section 7 remain in effect.


2.9    Executive’s Acknowledgements. Executive understands that Section 1 of
this Waiver constitutes a general waiver and release in favor of the Company and
Protected Parties, as more fully set forth therein. In connection with such
waiver and release Executive acknowledges and agrees:


a.    That she has been advised to consult an attorney before signing this
Waiver and that Executive has done so or has determined that such consultation
is not necessary.


b.    That the Waiver was furnished to her on or before the date specified above
(the “Delivery Date”) and that she has had no fewer than 21 calendar days after
the Delivery Date to consider whether to sign the Waiver, without alteration,
and return it to the Company by first class mail or by hand delivery in
accordance with Section 2.5 hereof, and that if she executes and delivers the
Waiver before the expiration of the 21-day period, Executive will be deemed to
have waived the balance of the period.




11

--------------------------------------------------------------------------------





c.    That she has been given an opportunity to review the Waiver, including the
waiver and release included in Section 1 hereto, that she fully understands its
provisions, and that she has voluntarily entered into the Waiver.


e.    That Executive may revoke this Waiver by providing written notice to the
Company by hand delivery or by U.S. mail, postage prepaid, in accordance with
Section 2.5 hereof, during the seven-day period following its execution;
thereafter, the Waiver shall be irrevocable. Executive acknowledges that if she
revokes the Waiver, the Company shall have no obligation to provide the
consideration described in the Retention Bonus Agreement.


f.    By signing below, Executive represents that she has returned all the
Company’s property and data of any type whatsoever that was in her possession or
control, whether in hardcopy or electronic form.


g.    That in any proceeding, either at law or in equity, among the parties
hereto, Executive shall not raise as a defense (i) that any information relating
to the Company’s business is not confidential or entitled to protection as
confidential information or a trade secret, (ii) that the period of time or
geographical area in which the Executive is prohibited from competition or
solicitation is unfair, unnecessary or unreasonable, and (iii) that the
Retention Bonus Agreement and/or Waiver is in restraint of trade, (iv) that the
existence of any claim or cause of action of the Executive against the Company,
whether or not predicated on the terms of the Retention Bonus Agreement and
Waiver, shall not constitute a defense to the enforcement of the Executive’s
obligations under the Retention Bonus Agreement and Waiver, and (v) that Company
may from time to time unilaterally amend the restrictive covenants in Section 9
of the Retention Bonus Agreement to include additional Parishes or Counties into
which Company’s Business has expanded.




THIS BASIC WAIVER, RELEASE AND COVENANTS AGREEMENT has been executed on this
____ day of ______________________, 2018.


EXECUTIVE:
 
 
WITNESS:
 
 
 
 
 
 
 
 
 
Terry Taylor
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name
 





                        


                                                


[ADD SIGNATURE BLOCKS FOR COMPANY]




12